*610Dissenting Opinion by
Judge Crumlish, Jr. :
I must respectfully dissent. As the majority opinion correctly indicates, our review of the findings of fact of the zoning board is limited to a determination of whether they are supported by competent evidence. Having found such evidence to support findings (g), (k), (1) and (t), relative to minimum parking spaces per unit, minimum distance between buildings and preventive screening, I believe it to be inappropriate to remand to allow an amended application under the since amended ordinance, thereby giving Appellant a “second bite at the apple.” These deficiencies were clearly sufficient to deny Appellant’s application under the zoning ordinance as it existed then, and Appellant must bear the risk of not having filed a proper application. Cf. Harborgette Co. v. Lower Makefield Township Zoning Hearing Board, 13 Pa. Commonwealth Ct. 157, 318 A. 2d 770 (1974), affirming and adopting 24 Bucks Co. L. Rep. 207 (1973).
Should Appellant alleviate these deficiencies by way of an amended application, it could argue that its rights vested under the ordinance prior to its amendment, but that issue is not now before ús. I would affirm on the opinion of the court below.